Citation Nr: 1739329	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  08-07 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date, earlier than September 3, 1999, for the award of service connection for a posttraumatic stress disorder (PTSD), to include on the basis of clear and unmistakable error (CUE).

2.  Entitlement to an effective date prior to January 29, 2003, for the award of a 50 percent rating for PTSD.

3.  Entitlement to a rating in excess of 50 percent for PTSD prior to October 2, 2012.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) from April 2004 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The April 2004 rating decision on appeal awarded a rating of 50 percent for PTSD.  An April 2017 rating decision awarded a rating of 100 percent for PTSD, effective October 2, 2012.  As the increase to 100 percent did not represent a total grant of the benefits sought on appeal for the period prior to October 2, 2012, the claim for an increased rating for the period prior to October 2, 2012 remains on appeal before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In April 2017, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in December 2009 and April 2012, at which times it was remanded for further development.

As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  In a November 1988 rating decision, the RO denied service connection for acute anxiety. 

2.  In a December1988 rating decision the RO confirmed and continued denial of service connection for acute anxiety and after receiving notification, the Veteran did not appeal.

3.  The Veteran has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the December 1988 rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at the time.

4.  Prior to January 29, 2003, the Veteran did not submit a claim for an increased rating for PTSD, and there were no VA or private medical records that would constitute an informal claim for an increased rating.

5.  Throughout the appeals period, the Veteran's PTSD has been productive of a disability picture that most nearly approximates total occupational and social impairment.


CONCLUSIONS OF LAW

1.  As the Veteran did not perfect a timely appeal of the December 1988 rating decision in which the RO denied service connection for acute anxiety, and the decision is not shown to involve CUE, the decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 19.123, 19.130 (1984); 38 C.F.R. §§ 3.104, 3.105, 20.302, 20.1103 (2016).

2.  The claims for an effective date earlier than September 13, 1999, for the award of service connection for PTSD on the basis of CUE are without legal merit.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400 (2016).

3.  As the Veteran's claim for an effective date earlier than September 13, 1999, for the award of service connection for PTSD is a freestanding claim over which the Board has no jurisdiction, the claim must be dismissed.  38 U.S.C.A. § 7105(c) (West 2014).

4.  The criteria for an effective date earlier than January 29, 2003, for the grant of an increased rating for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400, 4.16 (2016).

5.  The criteria for a 100 percent disability rating for PTSD have been met since the date of claim. 38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim.  

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded VA examinations in December 2003 and October 2012.

As such, the Board will proceed with consideration of the Veteran's appeal.

Earlier effective date for service connection, to include CUE

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

As in effect prior to March 24, 2015, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  For reopened claims, the effective date is also generally the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  The "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified (see Stewart v. Brown, 10 Vet. App. 15, 18 (1997)), but need not be specific (see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

The Court has made it clear that the date of the filing of a claim is controlling in determinations as to effective dates.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 (1997); and Wright v. Gober, 10 Vet. App. 343 (1997).  In Lalonde, the Court stated that the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Similarly, in Williams v. Gober, 10 Vet. App. 447, 451 (1997), the Court held that an effective date for the grant of service connection will not be any earlier than the date of receipt of claim, in cases such as this one, where the claim upon which the award is granted is filed more than one year after the claimant's separation from service.

On January 25 1999, the Veteran filed a claim of service connection for PTSD.  The RO denied the claim in rating decisions dated in September and October 1999.  He filed a claim to reopen on July 11, 2000, and was granted service connection in August 2000 with an effective date of September 13, 1999.  A 30 percent rating was assigned.  In a claim dated March 2007, from which the instant appeal ensued, the Veteran sought an effective date of at least November 15, 1988.  He contends that his claim for anxiety and a nervous disorder in 1988 were symptoms of his PTSD.  3/20/2007 VA 21-4138 Statement in Support of Claim.

The pertinent procedural and evidentiary history is briefly summarized below.

In his original application for service connection filed in March 1988, the Veteran asserted a claim of service connection for acute anxiety.  The evidence of record included service treatment records (STRs), which showed the Veteran's report of occasional nervousness on a Report of Medical History.  A separation examination indicated that he was in good health.  Medical records from 1987 to 1988 were also of record.  In a November 8, 1988 rating decision, the RO denied service connection finding that a treatment note from January 1988 gave a diagnosis of anxiety which was not a nervous condition for which service connection could be granted under the presumptive period of one year following separation from service.  The RO had tried to retrieve medical records from immediately after service, but development had not produced records from that time.  11/8/1988 Rating Decision; 10/11/1988 Medical Treatment Records-Government Facility.

In correspondence dated November 15, 1988, the Veteran described his symptoms of acute anxiety.  The RO construed this as a claim to reopen.  The additional evidence of record included private medical records from April 1972 to April 1978.  This included a treatment note indicating nervousness and palpitations similar to something he had felt in school.  11/17/1988 Medical Treatment Records-Non-Government Facility, at 8; 11/28/1988 Medical Treatment Records-Non-Government Facility.  The Veteran's claim was denied again in December 1988.  The RO notified the Veteran of the denial and his appellate rights in a December 1988 letter.  The Veteran did not appeal the decision.  12/15/1988 Deferred Rating; 12/19/1988 Notification Letter.

As described above, the Veteran filed a claim to reopen his claim of service connection of PTSD in January 1999.  After initially being denied, he was granted service connection in August 2000, effective September 13, 1999.  The RO notified the Veteran of the denial and his appellate rights in a December 1988 letter.  The Veteran did not appeal the decision.  08/10/2000 Rating Decision Narrative; 8/31/2000 Notification Letter.  In the Veteran's March 2007 claim for an earlier effective date, he contends it should be November 15, 1988, which is the date he made a claim detailing more of his symptoms of anxiety.

The aforementioned contention will be addressed herein.  However, the Board must initially address the finality of the November 1988 and December 1988 rating decisions, as the disposition of these matters may impact the ultimate resolution of the claims for earlier effective dates.  As indicated above, after an original claim of service connection for acute anxiety was received by the VA in March 1988, the RO denied the claim in a November 8, 1988 rating decision.  On November 17, 1988, the RO received private medical records.  As this new record included evidence of nervousness and anxiety and is dated within a year of the issuance of the November 1988 decision, the Board finds that new and material evidence was received within a year of the decision and thus it did not become final.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014) (holding that a claim remains pending where VA failed to fulfill a statutory duty to determine the character of newly submitted evidence and declining to presume that VA considered records of which it had notice, but never obtained); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (noting that 3.156(b) requires VA to determine whether subsequently submitted evidence constituted new and material evidence relating to an earlier claim); 38 C.F.R. § 3.156 (a)-(b). 

In a December 1988 rating decision, the RO readjudicated the issue of entitlement to service connection for acute anxiety based on the new private medical records received in November 1988.  The rating decision confirmed and continued the November 1988 denial of the claim finding that the evidence did not change the previous determination.  The Veteran was notified of the denial and of his appellate rights in a December 1988 letter.  He did not appeal and new and material evidence was not received within one year of the issuance of the decision, as such, the decision became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100; Bond, 659 F.3d at 1367-68.  This decision is found to subsume the earlier November 1988 decision.  Should the finality of the December 1988 decision be undone, then the November 1988 decision would again be considered non-final.  However, the Board finds no basis for disturbing the finality of the December 1988 decision, as explained below.

Again, unless an exception to finality applies, the December 1988 decision is final, precluding award of an effective date earlier than that decision.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  Under the provisions of 38 C.F.R. § 3.105(a), a previous determination that is final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.

In his March 2007 claim, the Veteran contends that he should have an earlier effective dated based on the evidence of record in November 1988.  Specifically, he asserts that his November 15, 1988 letter describes symptoms of PTSD.  Retrospectively, he believed he was suffering from PTSD at that time.  Further, he stated that he did not receive PTSD treatment during active duty and was service connected.  He believed that his anxiety should also have been linked in the same way.  3/20/2007 VA 21-4138 Statement in Support of Claim.  The Board construed this as raising a CUE in the November 1988 rating decision.  As determined above, the relevant question is whether the later-issued December 1988 decision contains CUE.

In determining whether a prior determination involves CUE, the Court has established a three-prong test:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be 'undebatable' and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of 'error.'  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

As an initial matter, in determining whether there is CUE in any rating action, the doctrine of resolution of reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, must be undebatable, or there is no error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

Crucially, the Veteran's allegation of CUE essentially amounts to an assertion that VA should have recognized at the time of the December 1988 rating decision that his acute anxiety was caused by active duty or recognized that it was a symptom of PTSD.  Such an argument amounts to a disagreement of how the facts were evaluated.  Mere disagreement with how facts were evaluated is an inadequate basis under which to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Similarly, allegations that a previous adjudication has improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Damrel, supra; Fugo, supra.

Under these circumstances, Board must conclude that the Veteran has not established, beyond debate, that the correct facts, as then known, were not before the RO at the time of the December 1988 rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at that time; and that, but for any such alleged error, the outcome of the decision would have been different.  As such, CUE in the December 1988 rating decision has not been established.

Thus, CUE has not been established.  Absent a finding of CUE in the prior decision, which as indicated, has not been validly shown here, the prior claim was finally resolved; hence, the original claim cannot provide a basis for the assignment of an earlier effective date.

Once a RO decision becomes final under 38 U.S.C.A. § 7105(c), absent a finding of CUE or the submission of new and material evidence, the claim cannot be reopened or readjudicated by VA.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103; Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001).  The Court has also held that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application.  See Wright v. Gober, 10 Vet. App. 343, 346-47 (1997); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application.").

To the extent that the Veteran is now asserting entitlement to an earlier effective date for service connection for PTSD on grounds other than CUE, a challenge to an RO assignment of an effective date may be made through a direct appeal of that RO decision, beginning with the timely filing of a NOD, and completed by the filing of a substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The NOD must be in writing and filed within one year "from the date of mailing of notice of the result of initial review or determination."  38 U.S.C.A. § 7105(b)(1).  See also Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  An NOD is "[a] written communication from a claimant ... expressing dissatisfaction or disagreement with an adjudicative determination by the [RO] and a desire to contest the result."  38 C.F.R. § 20.201.

When a claim is denied by the RO, and the claimant fails to file an NOD within the one-year period following the decision, that decision becomes final and the claim may not "thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with" title 38 of the United States Code.  See 38 U.S.C.A. § 7105; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to timely appeal an RO decision within the one-year period renders the decision final).

In this case, the RO granted service connection for PTSD in an August 2000 rating decision and assigned initial 30 percent ratings, effective September 13, 1999.  The Veteran was notified of this decision and of his appellate rights in a letter sent in August 2000.  However, he did not appeal the award.  There simply is no statement during the appeal period, i.e., the one-year period from the date of the notification letter of the August 2000 rating decision, which could reasonably be construed as an NOD with the assigned effective date of September 1999.  See 38 C.F.R. § 20.201.

As the Veteran did not file an NOD with the August 2000 rating decision (of which he was notified in August 2000), that rating decision, and all of its components-to include the assigned effective date-is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran did not assert entitlement to an earlier effective date for service connection for PTSD until his March 2007 claim.  To this end, the United States Court of Appeals (Court) has held that when an effective date is assigned in a final, unappealed rating decision, a claimant cannot attempt to overcome the finality of that prior rating decision by raising "a freestanding claim" for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  As the August 2000 rating decision is final with respect to the assigned effective date for the award of service connection and the assignment of 30 percent disability rating for PTSD, the Veteran's subsequent claim for an effective date prior to September 13, 1999 is considered a free-standing claim.  As such, and consistent with Rudd, neither the RO nor the Board has jurisdiction to adjudicate the merits of any such free-standing claim for an earlier effective date for the benefit awarded.  The Veteran's claims must, therefore, be dismissed.

Earlier effective date for increased rating prior to January 23, 2003

The Board finds that entitlement to an effective date prior to January 29, 2003 is not warranted for the rating of 50 percent for PTSD.  

An August 2000 rating decision granted service connection and assigned a 30 percent rating effective September 13, 1999.  The Veteran did not appeal the decision.

The Veteran's claim for an increased rating for PTSD was received on January 29, 2003.  1/38/2003 VA 21-4138 Statement in Support of Claim.  An April 2004 rating decision granted a 50 percent rating effective December 3, 2003, which was the date of a VA examination.  The Veteran filed a NOD in May 2004 asserting that he should have an earlier effective date to the date of his application in January 2003.  5/28/2004 Notice of Disagreement.  A June 2004 rating decision granted an earlier effective date of January 29, 2003.  The issue was remanded for a statement of the case (SOC) in April 2012.  The RO subsequently issued one in July 2016.  In his substantive appeal, the Veteran asserted that he had exhibited symptoms consistent with the higher rating as early as 1999.  10/4/2016 VA 9 Appeal to Board of Appeals.

The law pertaining to the effective date of a VA claim for increase in disability mandates that unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent statute then goes on to specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).  

Prior to March 24, 2015, a claim could be either a formal or an informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1 (p) (2014).  But see 38 C.F.R. § 3.1 (p) (2016) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  Prior to regulations effective March 24, 2015, VA was required to look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits. See 38 C.F.R. §  3.155  (2014).

It has been held that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  Criswell v. Nicholson, 20 Vet. App. 501, 503   (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits. See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999). 

Here, the RO determined that the Veteran's increased rating claim stemmed from his January 2003 statement and assigned an effective date for the assignment of the 50 percent rating that corresponded with the date of his increased rating claim.  Thus, to be entitled to an earlier effective date it must be shown either that an earlier claim was filed or that it is factually ascertainable that the increase occurred within the year prior to the filing of the Veteran's claim.

As noted, the Veteran did not disagree with the August 2000 rating decision that granted service connection and assigned a 30 percent disability rating.  The Board notes that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"; this prevents an initial determination from becoming final.  38 C.F.R. § 3.156 (b); see Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal).  Here, however, a review of the record also fails to reveal that new and material evidence was received within one year of the August 2000 rating decision.  Accordingly, the August 2000 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  In addition, there is no communication dated between August 2000 and January 2003 that can be construed as an increased rating claim for the Veteran's PTSD.

As stated above, the Veteran has indicated his belief that he is entitled to an effective date prior to January 29, 2003.  He asserted that he exhibited symptoms consistent with the higher rating as early as January 1999 and that the effective date should go back to the date of original service connection.  The Board notes that the record contains VA treatment records between August 2000 and January 2003.  In this regard, as in effect earlier in the pendency of the appeal, applicable regulations provided that "[a] report of examination or hospitalization" may constitute an "informal claim for benefits if the report relates to a disability which may establish entitlement."  38 C.F.R. 3.157 (a) (2014).  But see 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating the provisions of 38 C.F.R. § 3.157 which allowed various documents other than claims forms to constitute claims).  Specifically, it was provided that once a formal claim for compensation has been allowed, an informal claim for an increased disability rating "'will' be initiated by a report of examination or hospitalization for previously established service-connected disabilities." Norris v. West, 12 Vet. App. 413, 417 (1999); see 38 C.F.R. § 3.157 (b); see also Massie v. Shinseki, 25 Vet. App. 123, 132 (2011) ("It is self-evident that the purpose of § 3.157(b)(1) is to avoid requiring a veteran to file a formal claim for an increased disability rating where the veteran's disability is already service connected and the findings of a VA report of examination or hospitalization demonstrate that the disability has worsened"), aff'd Massie v. Shinseki, 724 F.3d 1325 (Fed. Cir. 2013).

Notably, the Veteran made claims for other disabilities after August 2000.  The medical records submitted and the development conducted by the RO was in relation to those claims.  Nothing in the VA treatment records suggest that the Veteran's PTSD had worsened.  Medical entries regarding his PTSD predominantly documented the Veteran's attendance at his PTSD group therapy.  As such, the VA treatment records cannot serve as an informal claim for increase for the Veteran's PTSD.  See Norris, supra.  There is also no other report of examination or hospitalization dated prior to January 2003 that can serve as an informal claim for increase.  Thus, there is no basis upon which to assign an effective date prior to January 29, 2003, in accordance with the provisions of 38 C.F.R. §  3.157 (b), pertaining to informal claims, in effect prior to March 24, 2015.

In light of the above, the Veteran is only entitled to an effective date prior to January 29, 2003, for the assignment of a 50 percent rating if it is factually "ascertainable that an increase in disability had occurred" within the one-year period prior to January 29, 2003.  In this regard, the documents in the evidence of record dated between January 29, 2002 and January 29, 2003 do not show an increase in disability.  The only report relating to the Veteran's PTSD during this time period is a July 2002 VA medical record which, as noted above, documented the Veteran's attendance at his PTSD group therapy.  Given the absence of evidence relevant to the severity of the Veteran's PTSD in the one-year period prior to receipt of his claim for increased compensation, it cannot be said that it is factually "ascertainable that an increase in disability had occurred" within the one-year period prior to January 29, 2003, such that effective date earlier than the date of his claim may be assigned.  38 U.S.C.A. § 5110 (b)(2).  Therefore, the assignment of an effective date earlier than January 29, 2003, for the assignment of a 50 percent rating for PTSD is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Increased Rating

The Veteran's service-connected PTSD has been rated under Diagnostic Code 9411.

Under the General Rating Formula, the criteria for a 30 percent rating are:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as; depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

The criteria for a 50 percent rating are:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; forgetting to complete tasks); impaired judgement; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for 70 percent rating are:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

The criteria for 100 percent rating are:  Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  See 38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Indeed, "VA must engage in a holistic analysis" that assess the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those symptoms; and assigns an evaluation that most nearly approximates the level of occupational and social impairment.  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores.  However, DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was originally certified to the Board in September 2008.  Consequently, DSM-IV is applicable.

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2016).

At his hearing in April 2017, the Veteran indicated that his main symptoms between about 2007 and 2012 were restlessness, anxiety, and panic attacks.  He avoided new places because it would cause anxiety and panic attacks.  Consequently, he spent most of his time at home.  He stated that he was suicidal and did not like to keep weapons around for fear of shooting himself.  He said he got up at night to look around and out the window repeatedly.  He also stated that he only had one close friend that he socialized with over the phone and sometimes in person.  When he did go out, he made sure to know where all the exits were.  He was still able to drive, but admitted that when people cut him off he got out of his car and confronted them.  He also said he had problems at work because he could not get along with bosses and was at times verbally aggressive with them.  He said he was currently married for forty-nine years, but that his symptoms had caused problems all their lives.  He spent time outside in his shed working with tools.  He spoke with his children on the phone, but did not spend too much time with them.  He reported nightmares and noted that he kicked in his sleep.  He also said that he had suicidal and homicidal thoughts regarding his family especially at night when he had intrusive thoughts.  4/25/2017 Hearing Transcript, at 2-12.

In August 2016, a VA examination was conducted for PTSD to review the nature and extent of his disability since 2003.  The examiner stated that the Veteran had total occupational and social impairment and that his symptoms since 2003 had not noticeably changed.  They had been a continuation of difficulty functioning around people, in work situations or around other people.  His symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful situations, suicidal ideation, spatial disorientation, intermittent inability to perform activities.  

During the August 2016 examination, he also reported that he had intrusive thoughts of hurting himself and hurting others.  He had frequent panic attacks when out of his house.  The Veteran left multiple jobs due to not getting along with co-workers or supervisors.  He left his last job in 2003 due to a fist fight with an employee he supervised.  He did not own a gun due to his intrusive thoughts of hurting himself and others.  He attended group therapy for sixteen years where he discussed these issues.  He had no friends and did not feel close to his family, including his wife and children.  He was mostly emotionally numb.  His GAF was 45.  8/3/2016 C&P Examination.

The Veteran had previously been afforded a VA examination in October 2012.  At that time, his symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), speech intermittently illogical, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a work like setting), inability to establish and maintain effective relationships, suicidal ideation, and impaired impulse control (such as unprovoked irritability with periods of violence).  He reported that he had persistent intermittent thoughts of hurting himself, but denied any and all intent to harm himself.  His reasons for not harming himself included his wife, children and religion.  The examiner noted the he was at increased moderate risk of self-harm and not at acute risk of self-harm.  He had a history of verbal altercations and one stated event of physical altercation in 2004.  He had obsessional rituals characterized as racing, worrisome thoughts with history of compulsive surveillance for safety, related to hypervigilance.  He was also found to have total occupational and social impairment.  No GAF score was provided.  10/2/2012 VA Examination.

His previous VA examination was in December 2003.  His symptoms included panic attacks, intrusive thoughts, depression, and fear.   He was friendly and cooperative making appropriate eye contact.  He was fully oriented and he maintained appropriate hygiene.  His mood was dysphoric with narrow range of affective expression and observable psychomotor retardation.  There was no reported obsessive or ritualistic behavior.  He exhibited age appropriate memory loss or impairment.  There was an average of one to two panic attacks per week.  He also reported that he had separated from his wife about four to five times that year because of his temper and anxiety.  He missed a day to a day and a half of work on average per week because of depression and anxiety associated with his PTSD.  He also reported that he was scared that was going to lose control and hurt himself or someone else.  In the last year he got into two physical altercations and regular verbal altercations.  His GAF score was 40.  The examiner said his symptoms were chronic, severe, and non-remitting and his psychosocial functional status was severely impaired.  It was also noted that his symptoms were not likely to improve in the future.  12/3/2003 VA Examination.

Medical treatment notes in between these examinations do not always reflect symptoms matching the severity in the VA examinations, such as suicidal and homicidal thoughts.  His symptoms included anxiety, intrusive thoughts, nightmares, avoidant behavior, and vigilance with startle response.  His GAF scores ranged from 40-43.  4/16/2014 CAPRI, at 110-111, 155, 519; 6/6/2016 CAPRI (OPTRS Central Texas 1-25-2009 to12-31-2009), at 1; 6/6/2016 CAPRI (OPTRS Central Texas 1-1-2010 to6-2-2016), at 537-538.  However, his disability picture has been one of severe impairment.  His only social relationships are one friend that he sees infrequently, his wife and children.  Over the years, he and his wife have separated numerous times and although he talks to his children, he has had trouble connecting with them and will regularly leave when he is around them.  4/25/2017 Hearing Testimony, at 4, 6, 9.  As noted above, he had occupational problems because he could not get along with others.  He spent most of his time at home and constantly looked out the window for surveillance.  

Based on all of the evidence of record, the Board finds that the Veteran's disability picture relative to his PTSD has most nearly approximated one of total social and occupational impairment from the date of his claim.  Although the Veteran has not demonstrated all, or even most of the listed symptoms, such as gross impairment in thought processes or communication, inability to maintain minimal personal hygiene, or severe disorientation and memory loss, the functional impact of his PTSD symptoms has nonetheless resulted in virtually total occupational and social impairment.  A 100 percent disability rating for PTSD is warranted as of the date of claim.  38 C.F.R. § 4.130.


ORDER

An effective date earlier than September 13, 1999, for the award of service connection for PTSD, to include on the basis of CUE in November 1988 and December 1988 RO rating decisions, is denied.

An effective date prior to January 29, 2003, for the award of an increased rating for PTSD is denied.

Entitlement to a 100 percent disability rating for PTSD is granted as of the date of claim.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


